Case 2:20-cv-10789-CCC-MF Document 1-4 Filed 08/19/20 Page 1 of 2 PageID: 39




Brian C. Brook (NJ Bar No. 050442013)
Brook & Associates, PLLC
100 Church St., Fl. 8
New York, NY 10007
(212) 256-1957
brian@brook-law.com
Attorney Pro Se and for Defendants Brook
& Associates, PLLC and Clinton Brook & Peed

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

ERIC INSELBERG AND INSELBERG                       )
INTERACTIVE, LLC                                   )
                                                   )
         Plaintiff,                                )
                                                   )    Case No. _______________
v.                                                 )
                                                   )
BRIAN C. BROOK, ESQ.; TIMOTHY R.                   )
CLINTON, ESQ.; CLINTON BROOK & PEED; )
BROOK & ASSOCIATES, PLLC; CLINTON & )
PEED; and JOHN DOES, ESQS., 1-10 and JANE )
DOES, ESQS., 1-10 (a fictitious designation for )
presently unknown licensed attorneys,              )
professionals and/or unknown persons or entities), )
jointly, severally and in the alternative,         )
                                                   )
         Defendants.


                                 CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Defendants’ Notice

of Removal to be served upon the following counsel of record by U.S. Mail, postage prepaid, on

August 19, 2020:

       Kenneth S. Thyne, Esq.
       Roper & Thyne, LLC
       77 Jefferson Pl.
       Totowa, NJ 07512
       Attorney for Plaintiffs
                                                       /s/ Brian C. Brook
                                                       Brian C. Brook (NJ 050442013)

                                                1
Case 2:20-cv-10789-CCC-MF Document 1-4 Filed 08/19/20 Page 2 of 2 PageID: 40




                                         Brook & Associates, PLLC
                                         100 Church St., Fl. 8
                                         P.O. Box 5084
                                         New York, NY 10007
                                         (212) 256-1957
                                         brian@brook-law.com
                                         Attorney Pro Se and for Defendants Brook
                                         & Associates, PLLC and Clinton Brook &
                                         Peed




                                     2
